Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 7/23/2020.  Claims 1-20 are pending for examination, the rejection cited as stated below.
Claim Rejections - 35 USC § 101 

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

3.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 1 defines a “system”. However, while the preamble defines a “system”, which would typically be indicative of an “apparatus”, the body of the claim lacks definite structure indicative of a physical apparatus.  It is to be noted that the recited “database system implemented using a server computing system” can be software implemented.  Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se.  Claims 2-7 are similarly rejected.
4.	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 8 defines a “computer program product”. However, the body of the claim lacks definite structure indicative of a physical apparatus.  It is to be noted that the claimed preamble recites “when retrieved from a non-transitory computer-readable medium” is conditional and does not necessarily happen.  The software is not positively recited to be embedded in such a non-transitory computer-readable medium.  Therefore, the 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
1) Claim 1 recites “enqueuing, by the server computing system, data identifying one or more email messages of the plurality of email messages into a queue provided that no data identifying two email messages associated with a first email sender are in the queue concurrently”.  The limitation is conditional on the “Provided that…” condition which does not necessarily occur.  It is unclear what happens if this condition is not satisfied. Claims 2-20 are similarly rejected.
2) Claim 1 recites “dequeuing, by the server computing system, the data identifying the one or more email messages from the queue, each dequeued data identifying an email message to be processed by the email service, wherein said dequeuing is performed provided that no dequeued data identifying two email messages associated with a second email sender are concurrently waiting to be processed by the email service.”  The limitation is conditional on the “Provided that…” condition which does not necessarily occur.  It is unclear what happens if this condition is not satisfied. Claims 2-20 are similarly rejected.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
10.	Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by OMOIGUI (US 2010/0070448).
As to claim 1, OMOIGUI discloses a system comprising:
a database system implemented using a server computing system, the database system configurable to cause: 
obtaining, from a database associated with the database system, data identifying a plurality of email messages for a plurality of email senders, the email messages associated with one or more sales cadences and an email service ([1132], “The JustInTime Direct Sales force also uses the technology of the present invention when in the field selling solutions to customers. The sales representatives also carry wireless PDAs and can issue requests to the Email Agent”; [1137], “Recent Email Messages… This way, the customer becomes the pivot with which the sales agent is navigating the internal Web. These links might generate results from file-shares, Email stores, Microsoft Exchange, etc. But rather than searching or navigating for these knowledge sources as islands, the sales representative can discover new knowledge based on semantic relationships as they relate to the sales representative's task”);
enqueuing, by the server computing system, data identifying one or more email messages of the plurality of email messages into a queue provided that no data identifying two email messages associated with a first email sender are in the queue concurrently (this limitation conditional on the condition of “provided that…” which does not necessarily occur. Therefore this limitation is not given patentable weight; alternatively, see [01742; [1599];[01623]); and 
dequeuing, by the server computing system, the data identifying the one or more email messages from the queue, each dequeued data identifying an email message to be processed by the email service, wherein said dequeuing is performed provided that no dequeued data identifying two email messages associated with a second email sender are concurrently waiting to be processed by the email service (this limitation conditional on the condition of “provided that…” which does not necessarily occur.  Therefore this limitation is not given patentable weight; alternatively, see [1742]; [1599];[01623]).
As to claim 8, see similar rejection to claim 1.
As to claim 15, see similar rejection to claim 1.
As to claim 2, OMOIGUI discloses the system of claim 1, wherein each of the one or more email messages is associated with a signature determined based at least on an identification of an email sender associated with each of the one or more email messages (OMOIGUI [0567] Agency System User Name. User name of the Agency. Each Agency is represented by a user on the directory of the enterprise (or Web site) on which it is installed. The system user name is used to host the system inbox (through which users will publish documents, email and annotations to the Agency”; [0599], “a DSA for an email inbox includes parameters such as the name of the user whose inbox is to be gathered” wherein it is implied that an inbox includes sent folders wherein the user is the sender).
	As to claim 9, see similar rejection to claim 2.
	As to claim 16, see similar rejection to claim 2.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over OMOIGUI as applied to claim 1 above, and further in view of Astl et al (US 2006/0200829).
As to claim 3, OMOIGUI discloses the claimed inventions substantially as discussed in claim 2, but doe not expressly disclose wherein the signature associated with each of the one or more email messages is used to prevent having the data identifying two email messages associated with the first email sender being in the queue concurrently. Astl discloses a concept for a signature associated with a message to be used to present having data identifying two messages associated with a sender being in a queue concurrently ([0006]; claims 104).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine OMOIGUI with Astl.  The suggestion/motivation of the combination would have been to avoid duplicate messages to be sent to destination queue (Astl, [0006]; claims 1-4).
	As to claim 10, see similar rejection to claim 3.
	As to claim 17, see similar rejection to claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449